Case 1:18-cv-04929-AMD-PK Document 38 Filed 11/02/20 Page 1 of 2 PageID #: 203




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------   X
                                                                  :
SEBASTIAN VILLARRUBIA, KEIBER
APARCEDO, and MAURICIO MAYOR GOMEZ, :
                                                                  : MEMORANDUM DECISION
                                         Plaintiffs,
                                                                    AND ORDER
                                                                  :
                           - against -
                                                                  : 18-CV-4929 (AMD) (PK)
LA HOGUERA PAISA RESTAURANT &                                   :
BAKERY CORP., LA HACIENDA DON JULIO :
CORP., JOSE RESTREPO, and NAHUM
RODRIGUEZ, jointly and severally,                               :
                                                                :
                                         Defendants.
                                                                :
--------------------------------------------------------------- X

ANN M. DONNELLY, United States District Judge:
                                                       :
        On August 29, 2018, the plaintiffs brought this action against the defendants alleging
                                                       :
violations of the Fair Labor Standards Act, the New York
                                                       : Labor Law, Title VII of the Civil
Rights Act of 1964, the New York City Human Rights:Law and the New York State Human
                                                     :
Rights Law. (ECF No. 1.) On January 10, 2019, the Clerk of Court entered a Certificate of
                                                     :
Default and on March 15, 2019, the plaintiffs moved for
                                                     : default judgment against La Hoguera
Paisa Restaurant. (ECF Nos. 13, 16-17.) I referred the motion to United States Magistrate Judge

Peggy Kuo. On April 6, 2020, I adopted Judge Kuo’s Report and Recommendation in its

entirety and entered a default judgment against the defendant on the plaintiffs’ wage and hour

claims; I also granted the plaintiffs leave to renew their request for attorneys’ fees. (ECF No.

31.)

         Counsel submitted documentation in support of the request for attorneys’ fees on June 8,

2020 (ECF No. 23), as well as a letter providing clarifying information on June 12, 2020 (ECF



                                                          1
Case 1:18-cv-04929-AMD-PK Document 38 Filed 11/02/20 Page 2 of 2 PageID #: 204




No. 36). On October 9, 2020, Judge Kuo recommended that I award $12,630.00 in attorneys’

fees.1 (ECF No. 36.) No objections have been filed to the Report and Recommendation, and the

time for doing so has passed.

        A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). To accept those

portions of the report and recommendation to which no timely objection has been made, “a

district court need only satisfy itself that there is no clear error on the face of the record.” Jarvis

v. N. Am. Globex Fund L.P., 823 F. Supp. 2d 161, 163 (E.D.N.Y. 2011) (internal quotation

marks and citation omitted).

        I have reviewed Judge Kuo’s comprehensive Report and Recommendation and find no

error. Accordingly, I adopt the Report and Recommendation in its entirety. The plaintiffs are

awarded $12,630.00 in attorneys’ fees.



SO ORDERED.
                                                         s/Ann M. Donnelly
                                                        ___________________
                                                        ANN M. DONNELLY
                                                        United States District Judge

Dated: Brooklyn, New York
       November 2, 2020




1
 Judge Kuo adjusted counsel’s hourly rate from $400 an hour to $375 an hour, and reduced the number
of hours billed from 35.45 to 33.68.
                                                   2
